OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN




                                  pu reqBoot     ml opal-
                                 our attartloa     F+ondt
                                 tlwnl&    a0 folforor
Honorable L. F. hloKee,page 2




         aontraot, that is the exception of $(r,ooo.oo
         automatically guaranteed by the Federal De-
         posit Insurance Corporati0a.a
         Chapter 2, .Articles2544, et seq., relating to
county depositories and Chapter 3, Articles 25Wget seq.,
relating to city depositories, are found incorporated un-
der Title 47 of Vernon's Annotated Revised Civil Statutes,
1925~   By a very comprehensive Act passed in 1937, 45th
Legislature, regular session, Chapter 484, the above men-
tioned statutes were amended. Under the provisions there-
of, we find Article 2686 re-enacted and which provides
that all provisions of the.Act shall apply to towns and
villages incorporated under the general laws of Texas, as
well as to cities so incorporated.
         Section 4 of said Act of 1937, found incorporated
in the Revised Civil Statutes, 1925, as Articles 25GGa,
reads as follows:
              *Notwithstanding any provisions of
         this Act requiring securities for deposits
         in the form of collateral, surety bond or
         in any other form, security for such de-
         posits shall not be required to the extent
         said deposits are insured under the pro-
         visions of Section 12b of the Federal Re-
         serve Aat as amende& or any amendments
         thereto."
         You will note that the above provisions of Article
2666a expressly exempt such banks that are members or come
within the provisions of Sec.12b of the Federal Reserve Act
as amended, or any amendment thereto, from being required
to maintain securities as collateral for the protection of
county or city deposits to the extent of the deposits insured
by said law. The anergency clause, under which the 1937 Act,
45th Legislature, Chapter 484 was passed, expressly referred
therein to the 1935 amendment to the Federal Reserve Act.
         An examination of the provisions of the 1935 amend-
ment to the Federal Reserve Act discloses that Section 12b,
as amended, set forth under Chapter 614, Acts of the 74th
Congress, session one, as found in Vol.49 U.S.Statutes at large
p.GS4,provides for the establishment of the Federal Doposit Insur-
ance Corporation, an agency or instrumentality of the Federal Govern-
ment. This Act provides that any State or National member bank
APFPDJUN    24, 1939


ATTORNEY CZRERAIAL
                 Or TEX&t